Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species B and Species 2 in the reply filed on April 25, 2022 is acknowledged.  The traversal is on the ground(s) that there is no serious burden.  This is not found persuasive because, as discussed in the Restriction Requirement dated February 24, 2022, the different species have mutually exclusive characteristics for each identified species.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
The requirement is still deemed proper and is therefore made FINAL.
No claims are withdrawn from further consideration since Applicant has amended the claims such that the claims are directed to the elected species. Applicant timely traversed the restriction (election) requirement in the reply filed on April 25, 2022.
Claims 1-20 will be examined on the merits.
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is U.S. Patent App. Pub. No. 2017/0098540 to Xie et al., U.S. Patent App. Pub. No. 2012/0285481 to Lee et al. and U.S. Patent App. Pub. No. 2006/0137710 to Lim et al.
Xie discloses a method of cleaning a surface of a substrate comprising: applying an alcohol treatment on a surface of the substrate, the alcohol treatment configured to provide surface reduction of a metal oxide layer (see Xie Abstract; paragraphs [0022]-[0026]) and applying a plasma treatment to the surface of the substrate (see Xie paragraph [0023], [0050]).
While Xie discloses that the plasma treatment is a plasma of hydrogen gas to form hydrogen radicals, it is known in the prior art that a plasma of water vapor can be used to either produce hydrogen radicals or be used to remove contaminants on a surface of a substrate (see, e.g., Lee paragraph [0047]; Lim paragraphs [0032]-[0035]).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Xie to either include water vapor plasma with the hydrogen gas plasma or to substitute the hydrogen gas plasma with the water vapor plasma as disclosed by Lee and Lim since water vapor plasma is known to remove metal residues (see Lee paragraph [0047]; Lim paragraph [0032]).
However, Xie discloses that the hydrogen plasma is performed either prior to or concurrent with the alcohol treatment (see Xie paragraph [0023] and claims 12 and 14).  The cited prior art does not provide any motivation or suggestion to perform the plasma process after the alcohol treatment process.  Furthermore, the present application discloses the benefits of performing the water plasma treatment after the alcohol treatment (“to reduce an alcohol induced nucleation delay on the surface” recited in claim 1; see also Applicant’s Published Application paragraphs [0034]-[0035]).
No other prior art that anticipates or suggests fairly the instant claims has been located as of the date of this office action.  Therefore, claims 1-20 are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296. The examiner can normally be reached M-F 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS LEE/Primary Examiner, Art Unit 1714